ITEMID: 001-109231
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: GRANDCHAMBER
DATE: 2012
DOCNAME: CASE OF HIRSI JAMAA AND OTHERS v. ITALY
IMPORTANCE: 1
CONCLUSION: Preliminary objections joined to merits and dismissed (Article 35-1 - Exhaustion of domestic remedies);Preliminary objection joined to merits and dismissed (Article 34 - Victim);Violation of Article 3 - Prohibition of torture (Article 3 - Expulsion) (Conditional) (Libya);Violation of Article 3 - Prohibition of torture (Article 3 - Expulsion) (Conditional) (Eritrea) (Somalia);Violation of Article 4 of Protocol No. 4 - Prohibition of collective expulsion of aliens-{general} (Article 4 of Protocol No. 4 - Prohibition of collective expulsion of aliens);Violation of Article 13+3 - Right to an effective remedy (Article 13 - Effective remedy) (Article 3 - Prohibition of torture;Expulsion);Violation of Article 13+P4-4 - Right to an effective remedy (Article 13 - Effective remedy) (Article 4 of Protocol No. 4 - Prohibition of collective expulsion of aliens-{general};Prohibition of collective expulsion of aliens);Non-pecuniary damage - award
JUDGES: Andreas Zimmermann;Dean Spielmann;Françoise Tulkens;Giorgio Malinverni;Guido Raimondi;Ireneu Cabral Barreto;Jean-Paul Costa;Josep Casadevall;Kristina Pardalos;Mirjana Lazarova Trajkovska;Nicolas Bratza;Nona Tsotsoria;Paulo Pinto De Albuquerque;Peer Lorenzen;Vincent A. De Gaetano
TEXT: 9. The applicants, eleven Somali nationals and thirteen Eritrean nationals, were part of a group of about two hundred individuals who left Libya aboard three vessels with the aim of reaching the Italian coast.
10. On 6 May 2009, when the vessels were 35 nautical miles south of Lampedusa (Agrigento), that is, within the Maltese Search and Rescue Region of responsibility, they were intercepted by three ships from the Italian Revenue Police (Guardia di finanza) and the Coastguard.
11. The occupants of the intercepted vessels were transferred onto Italian military ships and returned to Tripoli. The applicants alleged that during that voyage the Italian authorities did not inform them of their real destination and took no steps to identify them.
All their personal effects, including documents confirming their identity, were confiscated by the military personnel.
12. On arrival in the port of Tripoli, following a ten-hour voyage, the migrants were handed over to the Libyan authorities. According to the applicants’ version of events, they objected to being handed over to the Libyan authorities but were forced to leave the Italian ships.
13. At a press conference held on 7 May 2009, the Italian Minister of the Interior stated that the operation to intercept the vessels on the high seas and to push the migrants back to Libya was the consequence of the entry into force on 4 February 2009 of bilateral agreements concluded with Libya, and represented an important turning point in the fight against clandestine immigration. In a speech to the Senate on 25 May 2009, the Minister stated that between 6 and 10 May 2009 more than 471 irregular migrants had been intercepted on the high seas and transferred to Libya in accordance with those bilateral agreements. After explaining that the operations had been carried out in application of the principle of cooperation between States, the Minister stated that the push-back policy was very effective in combating illegal immigration. According to the Minister of the Interior, that policy discouraged criminal gangs involved in people smuggling and trafficking, helped save lives at sea and substantially reduced landings of irregular migrants along the Italian coast, which had decreased fivefold in May 2009 as compared with May 2008.
14. During the course of 2009, Italy conducted nine operations on the high seas to intercept irregular migrants, in conformity with the bilateral agreements concluded with Libya.
15. According to the information submitted to the Court by the applicants’ representatives, two of the applicants, Mr Mohamed Abukar Mohamed and Mr Hasan Shariff Abbirahman (nos. 10 and 11 respectively on the list appended to this judgment), died in unknown circumstances after the events in question.
16. After the application was lodged, the lawyers were able to maintain contact with the other applicants, who could be contacted by telephone and e-mail.
Fourteen of the applicants (appearing on the list) were granted refugee status by the office in Tripoli of the Office of the United Nations High Commissioner for Refugees (UNHCR) between June and October 2009.
17. Following the revolution which broke out in Libya in February 2011, forcing a large number of people to flee the country, the quality of contact between the applicants and their representatives deteriorated. The lawyers are currently in contact with six of the applicants:
(i) Mr Ermias Berhane (no. 20 on the list) managed to land, unlawfully, on the Italian coast. On 25 May 2011 the Crotone Refugee Status Board granted him refugee status;
(ii) Mr Habtom Tsegay (no. 19 on the list) is currently at Chucha detention camp in Tunisia. He plans to return to Italy;
(iii) Mr Kiflom Tesfazion Kidan (no. 24 on the list) is resident in Malta;
(iv) Mr Hayelom Mogos Kidane and Mr Waldu Habtemchael (nos. 23 and 13 on the list respectively) are resident in Switzerland, where they are awaiting a response to their request for international protection;
(v) Mr Roberl Abzighi Yohannes (no. 21 on the list) is resident in Benin.
18. Article 4 of the Navigation Code of 30 March 1942, as amended in 2002, provides as follows:
“Italian vessels on the high seas and aircraft in airspace not subject to the sovereignty of a State are considered to be Italian territory.”
19. On 29 December 2007 Italy and Libya signed a bilateral cooperation agreement in Tripoli to combat clandestine immigration. On the same date the two countries signed an Additional Protocol setting out the operational and technical arrangements for implementing the said Agreement. Under Article 2 of the Agreement:
“Italy and the ‘Great Socialist People’s Libyan Arab Jamahiriya’ undertake to organise maritime patrols using six ships made available on a temporary basis by Italy. Mixed crews shall be present on ships, made up of Libyan personnel and Italian police officers, who shall provide training, guidance and technical assistance on the use and handling of the ships. Surveillance, search and rescue operations shall be conducted in the departure and transit areas of vessels used to transport clandestine immigrants, both in Libyan territorial waters and in international waters, in compliance with the international conventions in force and in accordance with the operational arrangements to be decided by the two countries.” (non-official translation)
Furthermore, Italy undertook to cede to Libya, for a period of three years, three unmarked ships (Article 3 of the Agreement) and to encourage the bodies of the European Union to conclude a framework agreement between the European Union and Libya (Article 4 of the Agreement).
Finally, under Article 7, Libya undertook to “coordinate its actions with those of the countries of origin in order to reduce clandestine immigration and ensure the repatriation of immigrants”.
On 4 February 2009 Italy and Libya signed an Additional Protocol in Tripoli, intended to strengthen bilateral cooperation in the fight against clandestine immigration. That Protocol partially amended the Agreement of 29 December 2007, in particular through the inclusion of a new Article, which stated:
“The two countries undertake to organise maritime patrols with joint crews, made up of equal numbers of Italian and Libyan personnel having equivalent experience and skills. The patrols shall be conducted in Libyan and international waters under the supervision of Libyan personnel and with participation by Italian crew members, and in Italian and international waters under the supervision of Italian personnel and with participation by the Libyan crew members.
Ownership of the ships offered by Italy, within the meaning of Article 3 of the Agreement of 29 December 2007, shall be definitively ceded to Libya.
The two countries undertake to repatriate clandestine immigrants and to conclude agreements with the countries of origin in order to limit clandestine immigration.” (non-official translation)
20. On 30 August 2008 in Benghazi, Italy and Libya signed the Treaty on Friendship, Partnership and Cooperation, Article 19 of which makes provision for efforts to prevent clandestine immigration in the countries of origin of migratory flows. Under Article 6 of that Treaty, Italy and Libya undertook to act in accordance with the principles of the United Nations Charter and the Universal Declaration of Human Rights.
21. According to a statement by the Italian Minister of Defence, the agreements between Italy and Libya were suspended following the events of 2011.
22. Italy has ratified the Geneva Convention, which defines the situations in which a State must grant refugee status to persons who apply for it, and the rights and responsibilities of those persons. Articles 1 and 33 § 1 of the Geneva Convention provide:
“... For the purposes of the present Convention, the term ‘refugee’ shall apply to any person who ... owing to well-founded fear of being persecuted for reasons of race, religion, nationality, membership of a particular social group or political opinion, is outside the country of his nationality and is unable or, owing to such fear, is unwilling to avail himself of the protection of that country; or who, not having a nationality and being outside the country of his former habitual residence as a result of such events, is unable or, owing to such fear, is unwilling to return to it.”
“No Contracting State shall expel or return (‘refouler’) a refugee in any manner whatsoever to the frontiers of territories where his life or freedom would be threatened on account of his race, religion, nationality, membership of a particular social group or political opinion.”
23. In its Note on International Protection of 13 September 2001 (A/AC.96/951, § 16), UNHCR, which has the task of monitoring the manner in which the States Parties apply the Geneva Convention, indicated that the principle of non-refoulement laid down in Article 33, was:
“... a cardinal protection principle enshrined in the Convention, to which no reservations are permitted. In many ways, the principle is the logical complement to the right to seek asylum recognized in the Universal Declaration of Human Rights. It has come to be considered a rule of customary international law binding on all States. In addition, international human rights law has established non-refoulement as a fundamental component of the absolute prohibition of torture and cruel, inhuman or degrading treatment or punishment. The duty not to refoule is also recognized as applying to refugees irrespective of their formal recognition, thus obviously including asylum-seekers whose status has not yet been determined. It encompasses any measure attributable to a State which could have the effect of returning an asylum-seeker or refugee to the frontiers of territories where his or her life or freedom would be threatened, or where he or she would risk persecution. This includes rejection at the frontier, interception and indirect refoulement, whether of an individual seeking asylum or in situations of mass influx.”
24. The relevant Articles of the Montego Bay Convention provide:
“1. Ships shall sail under the flag of one State only and, save in exceptional cases expressly provided for in ... this Convention, shall be subject to its exclusive jurisdiction on the high seas ...”
“1. Every State shall effectively exercise its jurisdiction and control in administrative, technical and social matters over ships flying its flag.”
“1. Every State shall require the master of a ship flying its flag, in so far as he can do so without serious danger to the ship, the crew or the passengers:
(a) to render assistance to any person found at sea in danger of being lost;
(b) to proceed with all possible speed to the rescue of persons in distress, if informed of their need of assistance, in so far as such action may reasonably be expected of him;
...”
25. Sub-paragraph 3.1.9 of the Annex to the SAR Convention provides:
“Parties shall co-ordinate and co-operate to ensure that masters of ships providing assistance by embarking persons in distress at sea are released from their obligations with minimum further deviation from the ships’ [sic] intended voyage, provided that releasing the master of the ship from these obligations does not further endanger the safety of life at sea. The Pnd guidelines developed by the Organization [International Maritime Organization]. In these cases, the relevant Parties shall arrange for such disembarkation to be effected as soon as reasonably practicable.”
26. Article 19 § 1 of the Palermo Protocol provides:
“Nothing in this Protocol shall affect the other rights, obligations and responsibilities of States and individuals under international law, including international humanitarian law and international human rights law and, in particular, where applicable, the 1951 Convention and the 1967 Protocol relating to the Status of Refugees and the principle of non-refoulement as contained therein.”
27. On 21 June 2011 the Parliamentary Assembly of the Council of Europe adopted the Resolution on the interception and rescue at sea of asylum-seekers, refugees and irregular migrants, which provides as follows:
“1. The surveillance of Europe’s southern borders has become a regional priority. The European continent is having to cope with the relatively large-scale arrival of migratory flows by sea from Africa, reaching Europe mainly through Italy, Malta, Spain, Greece and Cyprus.
2. Migrants, refugees, asylum-seekers and others risk their lives to reach Europe’s southern borders, mostly in unseaworthy vessels. These journeys, always undertaken illicitly, mostly on board flagless vessels, putting them at risk of falling into the hands of migrant smuggling and trafficking rings, reflect the desperation of the passengers, who have no legal means and, above all, no safer means of reaching Europe.
3. Although the number of arrivals by sea has fallen drastically in recent years, resulting in a shift of migratory routes (particularly towards the land border between Turkey and Greece), the Parliamentary Assembly, recalling, inter alia, its Resolution 1637 (2008) on Europe’s boat people: mixed migration flows by sea into southern Europe, once again expresses its deep concern over the measures taken to deal with the arrival by sea of these mixed migratory flows. Many people in distress at sea have been rescued and many attempting to reach Europe have been pushed back, but the list of fatal incidents – as predictable as they are tragic – is a long one and it is currently getting longer on an almost daily basis.
4. Furthermore, recent arrivals in Italy and Malta following the turmoil in North Africa confirm that Europe must always be ready to face the possible large-scale arrival of irregular migrants, asylum-seekers and refugees on its southern shores.
5. The Assembly notes that measures to manage these maritime arrivals raise numerous problems, of which five are particularly worrying:
5.1. despite several relevant international instruments which are applicable in this area and which satisfactorily set out the rights and obligations of States and individuals applicable in this area, interpretations of their content appear to differ. Some States do not agree on the nature and extent of their responsibilities in specific situations and some States also call into question the application of the principle of non-refoulement on the high seas;
5.2. while the absolute priority in the event of interception at sea is the swift disembarkation of those rescued to a ‘place of safety’, the notion of ‘place of safety’ does not appear to be interpreted in the same way by all member States. Yet it is clear that the notion of ‘place of safety’ should not be restricted solely to the physical protection of people, but necessarily also entails respect for their fundamental rights;
5.3. divergences of this kind directly endanger the lives of the people to be rescued, in particular by delaying or preventing rescue measures, and they are likely to dissuade seafarers from rescuing people in distress at sea. Furthermore, they could result in a violation of the principle of non-refoulement in respect of a number of persons, including some in need of international protection;
5.4. although the European Agency for the Management of Operational Cooperation at the External Borders of the member States of the European Union (Frontex) plays an ever increasing role in interception at sea, there are inadequate guarantees of respect for human rights and obligations arising under international and European Union law, in the context of the joint operations it coordinates;
5.5. finally, these sea arrivals place a disproportionate burden on the States located on the southern borders of the European Union. The goal of responsibilities being shared more fairly and greater solidarity in the migration sphere between European States is far from being attained.
6. The situation is rendered more complex by the fact that these migratory flows are of a mixed nature and therefore call for specialised and tailored protection-sensitive responses in keeping with the status of those rescued. To respond to sea arrivals adequately and in line with the relevant international standards, the States must take account of this aspect in their migration management policies and activities.
7. The Assembly reminds member States of their obligations under international law, including the European Convention on Human Rights (ETS No. 5), the United Nations Convention on the Law of the Sea of 1982 and the 1951 Geneva Convention relating to the Status of Refugees, and particularly reminds them of the principle of non-refoulement and the right to seek asylum. The Assembly also reiterates the obligations of the States Parties to the 1974 International Convention for the Safety of Life at Sea and the 1979 International Convention on Maritime Search and Rescue.
8. Finally and above all, the Assembly reminds member States that they have both a moral and legal obligation to save persons in distress at sea without the slightest delay, and unequivocally reiterates the interpretation given by the Office of the United Nations High Commissioner for Refugees (UNHCR), which states that the principle of non-refoulement is equally applicable on the high seas. The high seas are not an area where States are exempt from their legal obligations, including those emerging from international human rights law and international refugee law.
9. Accordingly, the Assembly calls on member States, when conducting maritime border surveillance operations, whether in the context of preventing smuggling and trafficking in human beings or in connection with border management, be it in the exercise of de jure or de facto jurisdiction, to:
9.1. fulfil without exception and without delay their obligation to save people in distress at sea;
9.2. ensure that their border management policies and activities, including interception measures, recognise the mixed make-up of flows of individuals attempting to cross maritime borders;
9.3. guarantee for all intercepted persons humane treatment and systematic respect for their human rights, including the principle of non-refoulement, regardless of whether interception measures are implemented within their own territorial waters, those of another State on the basis of an ad hoc bilateral agreement, or on the high seas;
9.4. refrain from any practices that might be tantamount to direct or indirect refoulement, including on the high seas, in keeping with the UNHCR’s interpretation of the extraterritorial application of that principle and with the relevant judgments of the European Court of Human Rights;
9.5. carry out as a priority action the swift disembarkation of rescued persons to a ‘place of safety’ and interpret a ‘place of safety’ as meaning a place which can meet the immediate needs of those disembarked and in no way jeopardises their fundamental rights, since the notion of ‘safety’ extends beyond mere protection from physical danger and must also take into account the fundamental rights dimension of the proposed place of disembarkation;
9.6. guarantee access to a fair and effective asylum procedure for those intercepted who are in need of international protection;
9.7. guarantee access to protection and assistance, including to asylum procedures, for those intercepted who are victims of human trafficking or at risk of being trafficked;
9.8. ensure that the placement in a detention facility of those intercepted – always excluding minors and vulnerable categories – regardless of their status, is authorised by the judicial authorities and occurs only where necessary and on grounds prescribed by law, that there is no other suitable alternative and that such placement conforms to the minimum standards and principles set forth in Assembly Resolution 1707 (2010) on the detention of asylum-seekers and irregular migrants in Europe;
9.9. suspend any bilateral agreements they may have concluded with third States if the human rights of those intercepted are not appropriately guaranteed therein, particularly the right of access to an asylum procedure, and wherever these might be tantamount to a violation of the principle of non-refoulement, and conclude new bilateral agreements specifically containing such human rights guarantees and measures for their regular and effective monitoring;
9.10. sign and ratify, if they have not already done so, the aforementioned relevant international instruments and take account of the International Maritime Organization (IMO) Guidelines on the Treatment of Persons Rescued at Sea;
9.11. sign and ratify, if they have not already done so, the Council of Europe Convention on Action against Trafficking in Human Beings (CETS No. 197) and the so-called ‘Palermo Protocols’ to the United Nations Convention against Transnational Organised Crime (2000);
9.12. ensure that maritime border surveillance operations and border control measures do not affect the specific protection afforded under international law to vulnerable categories such as refugees, stateless persons, women and unaccompanied children, migrants, victims of trafficking or at risk of being trafficked, or victims of torture and trauma.
10. The Assembly is concerned about the lack of clarity regarding the respective responsibilities of European Union States and Frontex and the absence of adequate guarantees for the respect of fundamental rights and international standards in the framework of joint operations coordinated by that agency. While the Assembly welcomes the proposals presented by the European Commission to amend the rules governing that agency, with a view to strengthening guarantees of full respect for fundamental rights, it considers them inadequate and would like the European Parliament to be entrusted with the democratic supervision of the agency’s activities, particularly where respect for fundamental rights is concerned.
11. The Assembly also considers it essential that efforts be made to remedy the prime causes prompting desperate individuals to risk their lives by boarding boats bound for Europe. The Assembly calls on all member States to step up their efforts to promote peace, the rule of law and prosperity in the countries of origin of potential immigrants and asylum-seekers.
12. Finally, in view of the serious challenges posed to coastal States by the irregular arrival by sea of mixed flows of individuals, the Assembly calls on the international community, particularly the IMO, the UNHCR, the International Organization for Migration (IOM), the Council of Europe and the European Union (including Frontex and the European Asylum Support Office) to:
12.1. provide any assistance required to those States in a spirit of solidarity and sharing of responsibilities;
12.2. under the auspices of the IMO, make concerted efforts to ensure a consistent and harmonised approach to international maritime law through, inter alia, agreement on the definition and content of the key terms and norms;
12.3. establish an inter-agency group with the aim of studying and resolving the main problems in the area of maritime interception, including the five problems identified in the present resolution, setting clear policy priorities, providing guidance to States and other relevant actors, and monitoring and evaluating the use of maritime interception measures. The group should be made up of members of the IMO, the UNHCR, the IOM, the Council of Europe, Frontex and the European Asylum Support Office.”
28. Article 19 of the Charter provides:
“1. Collective expulsions are prohibited.
2. No one may be removed, expelled or extradited to a State where there is a serious risk that he or she would be subjected to the death penalty, torture or other inhuman or degrading treatment or punishment.”
29. Article 17 of the Agreement provides:
“In regard to the movement of persons, the Parties shall endeavour to abolish the controls at the common frontiers and transfer them to their external frontiers. To that end, they shall endeavour to harmonise in advance, where necessary, the laws and administrative provisions concerning the prohibitions and restrictions which form the basis for the controls and to take complementary measures to safeguard security and combat illegal immigration by nationals of States that are not members of the European Communities.”
30. Regulation (EC) No. 2007/2004 contains the following provisions:
“(1) Community policy in the field of the EU external borders aims at an integrated management ensuring a uniform and high level of control and surveillance, which is a necessary corollary to the free movement of persons within the European Union and a fundamental component of an area of freedom, security and justice. To this end, the establishment of common rules on standards and procedures for the control of external borders is foreseen.
(2) The efficient implementation of the common rules calls for increased coordination of the operational cooperation between the Member States.
(3) Taking into account the experiences of the External Borders Practitioners’ Common Unit, acting within the Council, a specialised expert body tasked with improving the coordination of operational cooperation between Member States in the field of external border management should therefore be established in the shape of a European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (hereinafter referred to as the Agency).
(4) The responsibility for the control and surveillance of external borders lies with the Member States. The Agency should facilitate the application of existing and future Community measures relating to the management of external borders by ensuring the coordination of Member States’ actions in the implementation of those measures.
(5) Effective control and surveillance of external borders is a matter of the utmost importance to Member States regardless of their geographical position. Accordingly, there is a need for promoting solidarity between Member States in the field of external border management. The establishment of the Agency, assisting Member States with implementing the operational aspects of external border management, including return of third-country nationals illegally present in the Member States, constitutes an important step in this direction.”
31. Article 3 of Regulation (EC) No. 562/2006 provides:
“This Regulation shall apply to any person crossing the internal or external borders of Member States, without prejudice to:
(a) the rights of persons enjoying the Community right of free movement;
(b) the rights of refugees and persons requesting international protection, in particular as regards non-refoulement.”
32. The Annex to the Council Decision of 26 April 2010 states:
“Rules for sea border operations coordinated by the Agency [Frontex]
1.1. Measures taken for the purpose of the surveillance operation shall be conducted in accordance with fundamental rights and in a way that does not put at risk the safety of the persons intercepted or rescued as well as of the participating units.
1.2. No person shall be disembarked in, or otherwise handed over to the authorities of, a country in contravention of the principle of non-refoulement, or from which there is a risk of expulsion or return to another country in contravention of that principle. Without prejudice to paragraph 1.1, the persons intercepted or rescued shall be informed in an appropriate way so that they can express any reasons for believing that disembarkation in the proposed place would be in breach of the principle of non-refoulement.
1.3. The special needs of children, victims of trafficking, persons in need of urgent medical assistance, persons in need of international protection and other persons in a particularly vulnerable situation shall be considered throughout all the operation.
1.4. Member States shall ensure that border guards participating in the surveillance operation are trained with regard to relevant provisions of human rights and refugee law, and are familiar with the international regime on search and rescue.”
33. On 7 May 2009 UNHCR published the following press release:
“UNHCR expressed deep concern Thursday over the fate of some 230 people who were rescued Wednesday by Italian patrol boats in the Maltese Search and Rescue Region (SAR) of responsibility and sent back to Libya without proper assessment of their possible protection needs. The rescue took place about 35 nautical miles south-east of the Italian island of Lampedusa, but within the Maltese SAR zone.
The diversion to Libya followed a day of heated discussions between Maltese and Italian authorities about who was responsible for the rescue and disembarkation of the people on the three boats, which were in distress. Although closer to Lampedusa, the vessels were in the Maltese search and rescue area of responsibility.
While no information is available on the nationalities of those aboard the vessels, it is likely that among them are people in need of international protection. In 2008, an estimated 75 percent of sea arrivals in Italy applied for asylum and 50 percent of them were granted some form of protection.
‘I appeal to the Italian and Maltese authorities to continue to ensure that people rescued at sea and in need of international protection receive full access to territory and asylum procedures,’ UN High Commissioner for Refugees António Guterres said.
The incident marks a significant shift in policies by the Italian government and is a source of very serious concern. UNHCR deeply regrets the lack of transparency which surrounded the event.
‘We have been working closely with the Italian authorities in Lampedusa and elsewhere to ensure that people fleeing war and persecution are protected in line with the 1951 Geneva Convention,’ said Laurens Jolles, UNHCR’s Rome-based representative. ‘It is of fundamental importance that the international principle of non-refoulement continues to be fully respected.’
In addition, Libya has not signed the 1951 UN Refugee Convention, and does not have a functioning national asylum system. UNHCR urges Italian authorities to reconsider their decision and to avoid repeating such measures.”
34. On 15 July 2009 Mr Jacques Barrot wrote to the President of the European Parliament Committee on Civil Liberties, Justice and Home Affairs in response to a request for a legal opinion on the “return to Libya by sea of various groups of migrants by the Italian authorities”. In that letter, the Vice-President of the European Commission expressed himself as follows:
“According to information available to the Commission, the migrants concerned were intercepted on the high seas.
Two sets of Community rules must be examined concerning the situation of nationals of third countries or stateless persons attempting to enter, unlawfully, the territory of member States, some of whom might be in need of international protection.
Firstly, the Community acquis in the field of asylum is intended to safeguard the right of asylum, as set forth in Article 18 of the Charter of Fundamental Rights of the European Union, and in accordance with the 1951 Geneva Convention relating to the Status of Refugees and with other relevant treaties. However, that acquis, including the 2005 Asylum Procedures Directive, applies only to asylum applications made on the territory of Member States, which includes the borders, transit areas and, in the context of maritime borders, territorial waters of Member States. Consequently, it is clear from a legal standpoint that the Community acquis in the field of asylum does not apply to situations on the high seas.
Secondly, the Schengen Borders Code (SBC) requires that Member States conduct border surveillance to prevent, inter alia, unauthorised border crossings (Article 12 of EC Regulation No. 562/2006 (SBC)). However, that Community obligation must be fulfilled in compliance with the principle of non-refoulement and without prejudice to the rights of refugees and other people requesting international protection.
The Commission is of the opinion that border surveillance activities conducted at sea, whether in territorial waters, the contiguous zone, the exclusive economic zone or on the high seas, fall within the scope of application of the SBC. In that connection, our preliminary legal analysis would suggest that the activities of the Italian border guards correspond to the notion of ‘border surveillance’ as set forth in Article 12 of the SBC, because they prevented the unauthorised crossing of an external sea border by the persons concerned and resulted in them being returned to the third country of departure. According to the case-law of the European Court of Justice, Community obligations must be applied in strict compliance with the fundamental rights forming part of the general principles of Community law. The Court has also clarified that the scope of application of those rights in the Community legal system must be determined taking account of the case-law of the European Court of Human Rights (ECHR).
The principle of non-refoulement, as interpreted by the ECHR, essentially means that States must refrain from returning a person (directly or indirectly) to a place where he or she could face a real risk of being subjected to torture or to inhuman or degrading treatment. Furthermore, States may not send refugees back to territories where their life or freedom would be threatened for reasons of race, religion, nationality, membership of a particular social group or political opinion. That obligation must be fulfilled when carrying out any border control in accordance with the SBC, including border surveillance activities on the high seas. The case-law of the ECHR provides that acts carried out on the high seas by a State vessel constitute cases of extraterritorial jurisdiction and may engage the responsibility of the State concerned.
Having regard to the foregoing concerning the scope of Community jurisdiction, the Commission has invited the Italian authorities to provide it with additional information concerning the actual circumstances of the return of the persons concerned to Libya and the provisions put in place to ensure compliance with the principle of non-refoulement when implementing the bilateral agreement between the two countries.”
35. From 27 to 31 July 2009 a delegation from the CPT visited Italy. During that visit the delegation looked into various issues arising from the new governmental policy of intercepting at sea, and returning to Libya, migrants approaching Italy’s southern maritime border. In particular, the delegation focused on the system of safeguards in place to ensure that no one was sent to a country where there were substantial grounds for believing that he or she would run a real risk of being subjected to torture or ill-treatment.
36. In its report, made public on 28 April 2010, the CPT expressed the opinion that Italy’s policy of intercepting migrants at sea and obliging them to return to Libya or other non-European countries violated the principle of non-refoulement. The Committee emphasised that Italy was bound by the principle of non-refoulement wherever it exercised its jurisdiction, which included via its personnel and vessels engaged in border protection or rescue at sea, even when operating outside its territory. Moreover, all persons coming within Italy’s jurisdiction should be afforded an appropriate opportunity and facilities to seek international protection. The information available to the CPT indicated that no such opportunity or facilities were afforded to the migrants intercepted at sea by the Italian authorities during the period examined. On the contrary, the persons who were pushed back to Libya in the operations carried out from May to July 2009 were denied the right to obtain an individual assessment of their case and effective access to the refugee-protection system. In that connection, the CPT observed that persons surviving a sea voyage were particularly vulnerable and often not in a condition in which they should be expected to declare immediately their wish to apply for asylum.
According to the CPT report, Libya could not be considered a safe country in terms of human rights and refugee law; the situation of persons arrested and detained in Libya, including that of migrants – who were also exposed to being deported to other countries – indicated that the persons pushed back to Libya were at risk of ill-treatment.
37. In a lengthy report published on 21 September 2009 and entitled “Pushed Back, Pushed Around: Italy’s Forced Return of Boat Migrants and Asylum Seekers, Libya’s Mistreatment of Migrants and Asylum Seekers”, Human Rights Watch condemned the Italian practice of intercepting boats full of migrants on the high seas and pushing them back to Libya without the required screening. That report was also based on the results of research published in a 2006 report entitled “Libya: Stemming the Flow: Abuses Against Migrants, Asylum Seekers and Refugees”.
38. According to Human Rights Watch, Italian patrol boats towed migrant boats from international waters without determining whether some might contain refugees, sick or injured persons, pregnant women, unaccompanied children, or victims of trafficking or other forms of violence. The Italian authorities forced the boat migrants onto Libyan vessels or took the migrants directly back to Libya, where the authorities immediately detained them. Some of the operations were coordinated by Frontex.
The report was based on interviews with ninety-one migrants, asylum-seekers, and refugees in Italy and Malta, conducted mostly in May 2009, and one telephone interview with a migrant detainee in Libya. Representatives of Human Rights Watch visited Libya in April and met with government officials, but the Libyan authorities would not permit the organisation to interview migrants privately. Moreover, the authorities did not allow Human Rights Watch to visit any of the many migrant detention centres in Libya, despite repeated requests.
UNHCR now has access to Misrata Prison, at which clandestine migrants are generally held, and Libyan organisations provide humanitarian services there. However, there is no formal agreement, and thus no guaranteed access. Furthermore, Libya has no asylum law. The authorities make no distinction between refugees, asylum-seekers and other clandestine migrants.
39. Human Rights Watch urged the Libyan government to improve the deplorable conditions of detention in Libya and to establish asylum procedures that conformed to international refugee standards. It also called on the Italian government, the European Union and Frontex to ensure access to asylum, including for those intercepted on the high seas, and to refrain from returning non-Libyans to Libya until the latter’s treatment of migrants, asylum-seekers and refugees fully met international standards.
40. A team from Amnesty International carried out a fact-finding visit to Libya from 15 to 23 May 2009, the first such visit to the country by the organisation that the Libyan authorities had permitted since 2004.
During that visit, Amnesty International visited Misrata Detention Centre, some 200 km from Tripoli, in which several hundred irregular migrants from other African countries were held in severely overcrowded conditions, and briefly interviewed several of those held there. Many had been detained since they were intercepted while seeking to make their way to Italy or other countries in southern Europe which look to Libya and other north African countries to staunch the flow of irregular migrants from sub-Saharan Africa to Europe.
41. Amnesty International considered it possible that detainees at Misrata might include refugees fleeing persecution and stressed that, as Libya had no asylum procedure and was not a party to the Refugee Convention or its 1967 Protocol, foreigners, including those in need of international protection, might find themselves outside the protection of the law. There was also virtually no opportunity for detainees to lodge complaints of torture and other ill-treatment with the competent judicial authorities.
In its meetings with Libyan government officials, Amnesty International expressed concern about the detention and alleged ill-treatment of hundreds, possibly thousands, of foreign nationals whom the authorities assumed to be irregular migrants and urged them to put in place proper procedures to identify asylum-seekers and refugees and afford them appropriate protection. Amnesty International also urged the Libyan authorities to cease forcible returns of foreign nationals to countries in which they were at risk of serious human rights violations and to find a better alternative to detention for those foreigners whom they were not able to return to their countries of origin for this reason. Some of the Eritrean nationals who comprised a sizeable proportion of the foreign nationals detained at Misrata told Amnesty International that they had been held there for two years.
42. In addition to those cited above, numerous reports have been published by national and international organisations and by non-governmental organisations, condemning the conditions of detention and the living conditions of irregular migrants in Libya.
The principal reports are:
(i) Human Rights Watch, “Stemming the Flow: Abuses Against Migrants, Asylum Seekers and Refugees”, 13 September 2006;
(ii) United Nations Human Rights Committee, “Concluding Observations. Libyan Arab Jamahiriya”, 15 November 2007;
(iii) Amnesty International, “Libya – Amnesty International Report 2008”, 28 May 2008;
(iv) Human Rights Watch, “Libya: Rights at Risk”, 2 September 2008;
(v) US Department of State, “2010 Human Rights Report: Libya”, 8 April 2010.
43. The main international documents concerning the situation in Somalia were submitted in Sufi and Elmi v. the United Kingdom (nos. 8319/07 and 11449/07, §§ 80-195, 28 June 2011).
44. Various reports condemn human rights violations perpetrated in Eritrea. They detail serious human rights violations by the Eritrean government, namely arbitrary arrests, torture, inhuman conditions of detention, forced labour and serious restrictions on the freedom of movement, expression and religion. Those documents also analyse the difficult situation of Eritreans who manage to escape to other countries such as Libya, Sudan, Egypt and Italy and are subsequently forcibly repatriated.
The principal reports are:
(i) UNHCR, “Eligibility Guidelines for Assessing the International Protection Needs of Asylum-Seekers from Eritrea”, April 2009;
(ii) Amnesty International, “Eritrea – Amnesty International Report 2009”, 28 May 2009;
(iii) Human Rights Watch, “Service for Life – State Repression and Indefinite Conscription in Eritrea”, April 2009;
(iv) Human Rights Watch, “Libya: Don’t Send Eritreans Back to Risk of Torture”, 15 January 2010;
(v) Human Rights Watch, “World Report 2010: Eritrea”, January 2010.
VIOLATED_ARTICLES: 13
3
P4
VIOLATED_PARAGRAPHS: P4-4
